Case 19-90065-LT      Filed 06/02/20   Entered 06/02/20 13:35:02     Doc 60    Pg. 1 of 3




                       TENTATIVE RULING
              ISSUED BY JUDGE LAURA S. TAYLOR


  Adversary Case Name:        Krystal Anne Medina v. National Collegiate Student
  Loan Trust 2


  Adversary Number:            19-90065
  Case Number:                17-05276-LT7
  Hearing:             10:00 AM Wednesday, June 3, 2020
  Motion:   MOTION FOR SUMMARY JUDGMENT FILED ON BEHALF OF
  NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-3 (fr 3/11/20)


  Hear.
  Given the current public health emergency, all hearings will be TELEPHONIC
  until further order. Personal attendance at the June 3, 2020, hearing in this
  matter is therefore excused. All interested parties are to appear – and the public
  may freely monitor – by telephone. Please contact the courtroom deputy clerk at
  619-557-5157 to make the necessary arrangements.
          The Court is aware of the parties' stipulation to continue this matter for
  further briefing. See Dkt. No. 57. However, rather than allowing Defendant to
  add another layer of briefing reverting back, presumably, to the theory that TERI
  funded the loan program by guaranteeing loans made thereunder, the Court
  likely will deny the current motion, without prejudice, and require that a renewed
  motion for summary judgment be filed with all supporting authorities and
  evidence. The motion must be filed using the dates stipulated to by the parties:
  motion to be filed by June 24, 2020; opposition to be filed by July 8, 2020; and
  reply to be filed by July 15, 2020. The matter will be heard on August 5, 2020 at
  10:00 a.m. The Court should not be required to ping pong through Defendant's
  discordant submissions.
          Before the stipulation was filed, the Court had already identified the
  infirmity of Defendant's new position that TERI had actually funded the Loan to
  Plaintiff and was prepared to issue a tentative on the issue:
                If the Check were the only evidence before the Court the Court
          might be inclined to find it sufficient to establish that TERI funded this
          Loan. However, this is inconsistent with other evidence provided by
          Defendant. For example, the Loan Agreement provides that JPMorgan,
Case 19-90065-LT     Filed 06/02/20    Entered 06/02/20 13:35:02     Doc 60     Pg. 2 of 3




         not TERI, was the lender on this Loan, and TERI was included as the
         guarantor. There is no evidence that JPMorgan assigned its rights under
         the Loan to TERI. Further, Defendant's claim to rights under the Loan is
         based upon a sale from JPMorgan, not TERI.
                Despite Defendant's new theory, Mr. Luke declares that "TERI
         guaranteed all Loans made through the [Program]…" Dkt. No. 46-2. Not
         only does Mr. Luke still lack the personal knowledge to make this
         assertion, but it is inconsistent with the new claim that TERI actually
         funded this Loan. Is Defendant contending that TERI guaranteed
         repayment of its own loan? If so they have provided no authority for the
         proposition that a lender can serve as its own guarantor. There is also the
         issue of the Guaranty Fees TERI collected on the loans made under the
         Program: did TERI collect a Guaranty Fee on this Loan that Defendant
         now claims TERI also made?
               Finally, the argument that TERI actually funded this Loan with its
         own funds simply makes no sense: under Defendant's new theory TERI
         would be out $30,000.00 with no claim to recover the funds from Plaintiff.
         JPMorgan, on the other hand, would have a claim against Plaintiff without
         having funded the Loan.
  The Court is glad that Defendant is now withdrawing the argument, but it never
  should have been made in the first place.
        The Court's tentative would also have addressed the shortcomings with
  respect to the Court's request for further evidence as to the non-profit status of
  TERI:
         The Court is troubled by two omissions [in Defendant's supplemental
         evidence].
                 First, at the hearing the Court suggested it wanted evidence of
         TERI's standing with the taxing authorities in the plural, obviously referring
         to Massachusetts and the IRS. However, Defendant's supplemental
         evidence is silent as to the IRS, which is curious as they relied on such
         evidence in the Rodriquez case discussed below. Presumably had TERI's
         tax exempt status been revoked Plaintiff would have provide that
         evidence. However, this is Defendant's motion for summary judgment,
         and it is Defendant's burden to establish all elements of § 523(a)(8).
               Second, at the hearing counsel for Plaintiff raised the issue of
         amendments to TERI's Articles and the Court asked that the record be
         supplemented with any such amendments. However, Defendant's
         supplemental evidence contains only the original Articles and there is no
         declaration from Mr. Luke or anyone else establishing that the Articles had
         not been amended.
         The court in Rodriguez v. The Education Resources Institute, Inc, (In re
Case 19-90065-LT     Filed 06/02/20   Entered 06/02/20 13:35:02     Doc 60    Pg. 3 of 3




        Rodriguez), found that TERI is a nonprofit institution:
               TERI is a private nonprofit institution organized under the laws of
               Massachusetts providing financial assistance to students enrolled in
               higher education programs throughout the United States. As set
               forth in TERI's articles of organization, TERI is operated exclusively
               for charitable and educational purposes through assisting students
               in attaining an education and through assisting educational
               institutions in providing an education in an economical fashion. No
               part of TERI's earnings may inure to the benefit of any director or
               employee. TERI is also treated as a tax-exempt nonprofit
               organization by the Internal Revenue Service and qualifies as such
               pursuant to sections 501(a) and 501(c)(3) of the Internal Revenue
               Code and has been provided tax exempt status by the
               Massachusetts Department of Revenue.
        319 B.R. 894, 895–96 (Bankr. M.D. Fla. 2005)(citations to the record
        omitted).
               The Court will require Defendant yet again to supplement the
        record with admissible evidence of TERI's standing with the IRS and with
        any amended articles (or by-laws if relevant), or a declaration that no such
        amendments exist. The Court will not grant summary judgment that TERI
        was a nonprofit at the relevant times without such evidence.
        If Defendant continues to seek summary judgment these shortcomings
  should be resolved.
         If the parties wish to argue against this tentative they may do so. If not
  they should inform the Court in which case the matter will be taken off calendar
  and appearances will be excused, and the motion will be denied without
  prejudice as discussed above.
